745 So.2d 601 (1999)
Carey H. COOK
v.
James SKIPPER.
No. 99-C-2827.
Supreme Court of Louisiana.
September 30, 1999.
Writ denied.
LEMMON, J., concurs and assigns reasons.
CALOGERO, C.J., not on panel.
LEMMON, J., Concurring.
This court, in the appropriate case, should address the due process issue created when a trial judge fixes a case for trial only two days after the action is filed.[1] Nevertheless, relator does not show any prejudice in the present case, which involved pure questions of law.
NOTES
[1]  Here, the action was filed on Wednesday, September 15, the deadline for beginning trial was Sunday, September 19, and the case was fixed for trial on Friday, September 17.